Citation Nr: 1431182	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent right lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 10 percent left lower extremity peripheral neuropathy.

5.  Entitlement to a rating in excess of 10 percent prior to July 10, 2012, for diabetic retinopathy and for a compensable rating after July 10, 2012.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to a compensable rating for carotid artery stenosis for the periods from December 15, 2005, to February 20, 2008, and from April 1, 2008.

8.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and October 2009 by or on behalf of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the record shows that the Veteran initially perfected an appeal for entitlement to a rating in excess of 10 percent for diabetic retinopathy, but that the RO subsequently reduced the assigned rating for that disability to 0 percent effective July 10, 2012.  As the reduction resulted in no change to the Veteran's monthly compensation payments, no additional action as to this matter is required.  See Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010); Murphy v. Shinseki, 26 Vet. App. 510, 515-16 (2014).

In May 2014, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case involves multiple complex medical issues and is more appropriately addressed as a separate issue.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for diabetes mellitus, left and right lower extremity peripheral neuropathy, and diabetic retinopathy, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A hearing loss disability was not manifest during, or within one year of, active service and is not shown to have developed as a result of service.

2.  The Veteran's service-connected erectile dysfunction is manifested by loss of use of a creative organ without evidence of a physical penile deformity.

3.  The Veteran's service-connected carotid artery stenosis is manifested by no more than required medication use without functional impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.115b, Diagnostic Code 7522 (2013).

3.  The criteria for a compensable rating for carotid artery stenosis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.104, Diagnostic Codes 7199-7112 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2008, September 2008, and April 2009.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical records, and statements and testimony in support of the claims.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations of the issues addressed in this decision.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must then be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he was exposed to loud noises during combat service in Vietnam.  He described having been exposed to explosions and machine gun noise in the 1968 Tet enemy attacks.  Service treatment records show that enlistment examination in August 1966 revealed a healed perforation to the right tympanic membrane.  It was noted that the disorder was not considered disabling and that hearing acuity was normal.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
---
5
LEFT
15
5
10
---
0

The Veteran denied having had hearing loss in an August 1968 report of medical history.  An August 1968 discharge examination revealed a normal clinical evaluation of the ears.  An audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
---
5
LEFT
10
0
10
---
5

Private treatment records associated with the Veteran's employment dated from January 1979 to January 1998 noted the use of plug-type hearing protection.  Audiometer testing in January 1979 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
35
35
45
LEFT
65
70
40
50
25

On VA authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
85
70
60
60
50
LEFT
70
60
50
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The examiner noted the Veteran reported exposure to a great deal of combat noise during active service and exposure to industrial noise after service with use of hearing protection.  It was further noted that service examination reports revealed no significant threshold shifts and that private examination in August 2008 revealed a moderately severe mixed-type right ear hearing loss and a moderate mixed-type left ear hearing loss.  The examiner found it was less likely that the Veteran's hearing loss was due to military service because his service treatment records revealed no threshold shifts, because he reported only limited tinnitus, and because his mixed-type hearing loss was unlikely acoustic trauma incurred.  

Based upon the evidence of record, the Board finds a bilateral hearing loss disability was not manifest during, or within one year of, active service and is not shown to have developed as a result of service.  The Veteran's reports of combat noise exposure are credible and consistent with the circumstances of his service.  The May 2009 VA examiner's opinion, however, is found to be persuasive in this case.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinion.  The Veteran's reported history of symptom onset was adequately considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board finds that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that he has a hearing loss disability associated with his noise exposure in service.  See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331.  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  The persuasive evidence in this case demonstrates the Veteran's present bilateral hearing loss was not incurred as a result of service.  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the hearing loss claim.

Increased Rating Claims - Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2013).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Erectile dysfunction is rated by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2013), which provides a 20 percent rating only if there is deformity of the penis with loss of erectile power (an impairment that is both physical and functional).  A zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met if the schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31 (2013).

Carotid artery stenosis is rated by analogy under 38 C.F.R. § 4.104, Diagnostic Code 7112 (2013), which provides a 0 percent rating for an asymptomatic aneurysm to any small artery.  It is noted that, if symptomatic, evaluate according to body system affected and following surgery to evaluate residuals under the body system affected.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

In this case, records show the Veteran has established service connection for type II diabetes mellitus and that that VA examination in July 2006, in essence, found his erectile dysfunction and carotid artery stenosis were at least as likely as not secondary to diabetes mellitus.  It was noted the Veteran had a four-year history of erectile dysfunction with a current inability to achieve any form of erection sufficient for penetration or organism and a history of carotid artery stenosis since 2002 for which he took Plavix.  The examiner noted a normal penile shaft.  

A September 2006 rating decision established service connection including for type II diabetes mellitus, carotid artery stenosis, erectile dysfunction, and loss of use of a creative organ.  Noncompensable ratings were assigned for the carotid artery stenosis under the analogous rating criteria of Diagnostic Code 7112 and for erectile dysfunction under the analogous rating criteria of Diagnostic Code 7522.  Special monthly compensation was awarded for loss of use of a creative organ.

VA artery examination in January 2008 included a diagnosis of bilateral carotid artery stenosis.  It was noted he was currently taking medication with good effectiveness of treatment and no current side effects.  The examiner noted there was residual scarring from surgery on the left with no functional impairment from the aneurysm or its treatment.  The disorder resulted in no effects on activities of daily living.

Private operations reports show the Veteran underwent a left carotid endarterectomy in December 2007 and a right carotid endarterectomy in February 2008.  A follow-up examination report dated in March 2008 noted he voiced no complaints.  

VA examination in September 2008 noted the Veteran had undergone a left endarterectomy in 2007 and a right endarterectomy in 2008 for carotid artery stenosis, and that he reported he had recovered from these surgeries without problems.  He was currently taking medication for the disorder.  It was also noted that he was taking oral medication for his erectile dysfunction with vaginal penetration possible less than half the time.  An examination revealed a normal penis.  The diagnoses included carotid artery stenosis status post bilateral endarterectomy and erectile dysfunction without loss of use of a creative organ.  The examiner noted the Veteran's erectile dysfunction would have no impact on his ability to obtain or maintain gainful employment, but that his other service-connected disabilities including carotid artery stenosis would have work restrictions such as no prolonged walking or standing, no more than eight-hour work days, standard breaks, and a sedentary job that would require retraining.  

A May 2010 rating decision established service connection for neck scars secondary to diabetes mellitus and carotid artery surgery.  A 30 percent disability rating was assigned.

VA artery examination in August 2011 included diagnosis of carotid artery disease.  It was noted the Veteran reported he had recovered from surgeries in 2007 and 2008 without problems and was currently taking medication for the disorder.  It was also noted that his vascular condition had no impact on his ability to work.  

VA examination in July 2012 included diagnoses of erectile dysfunction and bilateral carotid artery stenosis.  It was noted the Veteran reported he had been unable to obtain an erection since 2009 and that he only achieved partial erections with medication.  Examination revealed a normal penis.  The examiner found erectile dysfunction and vascular condition had no impact on his ability to work.

Based upon the evidence of record, the Board finds the Veteran's service-connected erectile dysfunction is manifested by loss of use of a creative organ without evidence of a physical penile deformity and that his service-connected carotid artery stenosis is manifested by no more than required medication use without functional impairment.  Although the Veteran is shown to have required surgical treatment for his carotid artery stenosis during the course of this appeal to prevent greater health problems, there is no evidence the disorder has been otherwise symptomatic or that following surgery he had body system residuals other than residual scarring.  The Board notes that the Veteran is presently receiving special monthly compensation for loss of use of a creative organ and that service connection has been established for residual neck scars secondary to his carotid endarterectomies.  The January 2008, September 2008, August 2011, and July 2012 VA examination findings in this case are persuasive.  The provided findings and opinions are shown to have been based upon a thorough examination of the Veteran and an adequate consideration of his reported symptoms.  

The Board acknowledges the Veteran, as a lay person, is competent to provide evidence of observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The evidence, however, shows the Veteran has provided no competent evidence indicating more severe disability manifestations.  Therefore, the Board finds higher schedular ratings are not warranted.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is determined on a disability-by-disability basis rather than on the combined effect of a veteran's service-connected disabilities.  See Johnson v. Shinseki, 26 Vet. App. 237, 245 (2013) (en banc).  The Veteran's service-connected erectile dysfunction and carotid artery stenosis are found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  The medical evidence in this case demonstrates these disorders have no impact on his ability to work.  The preponderance of the evidence in this case is against the Veteran's claims.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a compensable rating for erectile dysfunction is denied.

Entitlement to a compensable rating for carotid artery stenosis is denied.


REMAND

Further review of the record reveals that the Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

If any records sufficiently identified cannot be obtained the claimant must be provided notice of: (a) the specific records VA is unable to obtain; (b) the efforts made to obtain those records; (c) any further action to be taken by VA with respect to the claim; and (d) the claimant's ultimate responsibility for providing the evidence.  38 C.F.R. § 3.159(e).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA has a duty to assist the Veteran which includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the Veteran contends that his service-connected diabetes mellitus, left and right lower extremity peripheral neuropathy, and diabetic retinopathy disabilities have increased in severity.  At his May 2014 hearing he testified that he received treatment for his diabetes every 90 days and that his private physician had advised him to regulate his activities.  He also reported that he had recently undergone cataract surgery and that he had difficulty walking.  The Board finds that additional development is required as to these matters prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment for the issues remaining on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds, appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

2.  Schedule the Veteran for a VA diabetes mellitus examination for an opinion as to the severity of his service-connected type II diabetes mellitus.  In providing the opinion, the examiner must review the claims file and must note that review in the report.  All necessary studies and tests should be conducted.

3.  Schedule the Veteran for a VA peripheral nerves examination for an opinion as to the severity of his service-connected left and right lower extremity peripheral neuropathy.  In providing the opinion, the examiner must review the claims file and must note that review in the report.  All necessary studies and tests should be conducted.

4.  Schedule the Veteran for a VA eye examination for an opinion as to the severity of his service-connected diabetic retinopathy.  In providing the opinion, the examiner must review the claims file and must note that review in the report.  All necessary studies and tests should be conducted.

5.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be readjudicated with consideration of all applicable VA regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


